This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0606

                                  Melinda DeHoop,
                                      Relator,

                                          vs.

                        Minnesota Department of Public Safety,
                                    Respondent,

               Department of Employment and Economic Development,
                                   Respondent.

                               Filed December 1, 2014
                                      Affirmed
                                     Ross, Judge

               Department of Employment and Economic Development
                               File No. 32109231-3

Melinda DeHoop, White Bear Lake, Minnesota (pro se relator)

Minnesota Department of Public Safety, St. Paul, Minnesota (respondent employer)

Lee B. Nelson, St. Paul, Minnesota (for respondent department)


      Considered and decided by Chutich, Presiding Judge; Ross, Judge; and

Stoneburner, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

ROSS, Judge

       Melinda DeHoop quit her job at the department of public safety to interview for

jobs in Hawaii, but she received no offers. DeHoop applied to the department of

employment and economic development for unemployment benefits. The department

refused to grant her benefits and an unemployment law judge found her ineligible

because DeHoop quit her employment. Because DeHoop identifies no exception to the

statutory voluntary-quit disqualification provision, we affirm.

                                         FACTS

       The Minnesota Department of Public Safety employed Melinda DeHoop as a full-

time payroll coordinator from March 2009 to August 2013. DeHoop began applying for

work in Hawaii in late 2012. Receiving no offers, DeHoop took the advice of a “job

hunter,” who she says urged her to move to Hawaii and “guaranteed” DeHoop would be

hired for one of the open positions she sought. DeHoop quit her Minnesota employment

and moved to Hawaii. She participated in five interviews in Hawaii but never received a

job offer. DeHoop moved back to Minnesota after several weeks, unemployed.

       DeHoop applied to the department of employment and economic development for

unemployment benefits. The department deemed her ineligible. An unemployment law

judge (ULJ) found that DeHoop voluntarily quit her job and did not meet the

requirements of any ineligibility exception listed under Minnesota Statutes section

268.095, subdivision 1 (2012). DeHoop appeals the ULJ’s decision by certiorari.




                                             2
                                     DECISION

       DeHoop asks us to reverse the ULJ’s decision that she is ineligible for

unemployment benefits. We review a ULJ’s decision to determine whether it includes a

legal error or is unsupported by the record as a whole. Minn. Stat. § 268.105, subd. 7(d)

(2012). The parties do not dispute the facts. The only issue is whether DeHoop’s

circumstances qualified her for unemployment benefits, which is a question of law that

we review de novo. See Grunow v. Walser Auto. Grp. LLC, 779 N.W.2d 577, 579 (Minn.

App. 2010).

       An employee who voluntarily quits her job is not eligible for unemployment

benefits unless her circumstances fall within one of ten statutory ineligibility exceptions.

Minn. Stat. § 268.095, subd. 1. Under the only plausibly relevant exception, an applicant

for benefits who quits employment is eligible for unemployment benefits only if

              the applicant quit the employment to accept other covered
              employment that provided substantially better terms and
              conditions of employment, but the applicant did not work
              long enough at the second employment to have sufficient
              subsequent earnings to satisfy the period of ineligibility that
              would otherwise be imposed . . . for quitting the first
              employment.

Minn. Stat. § 268.095, subd. 1(2) (emphasis added). DeHoop did not quit her job “to

accept other . . . employment.” Instead, she quit her job to seek other employment. The

exception therefore does not apply. Our decision in Hackenmiller v. Ye Olde Butcher

Shoppe confirms this plain-language conclusion. 415 N.W.2d 432 (Minn. App. 1987). In

Hackenmiller, the applicant for unemployment benefits had quit her employment

intending to accept a job offer for other employment. Id. at 433. But she never accepted


                                             3
the offer. Id. We therefore held that she was ineligible for benefits. Id. at 434. Although

the Hackenmiller court was applying an older version of the statute that provided an

exception to disqualification if “[t]he individual voluntarily discontinued his employment

to accept work offering substantially better conditions of work or substantially higher

wages or both,” see Minn. Stat. § 268.09, subd. 1(2)(a) (1984), the operable language is

substantially the same as the statute we apply today.

         We are not persuaded to reach a different conclusion by DeHoop’s assertion that

she quit her job in reliance on the job hunter’s supposed “guarantee” that she would be

offered one of the positions she sought. Nothing in the record suggests that the job hunter

had any actual or apparent authority to bind any prospective employer or to offer DeHoop

a job.

         Affirmed.




                                             4